Citation Nr: 1755856	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-34 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to Veterans Retraining Assistance Program (VRAP) benefits for the term of a course of study towards a certification at Florida State College between January 13, 2014, to May 9, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel
INTRODUCTION

The Veteran served on active duty from November 1981 to November 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied the Veteran's application for VRAP benefits.

In August 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record and has been reviewed accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2012, VA notified the Veteran that he was eligible to receive VRAP benefits for full time training in the Air Conditioning Refrigeration, and Heating program at Florida State College trade school.  A December 2012 certification of enrollment from Florida State College trade school established that the Veteran's program of study included 22 clock hours per week in order to be considered full-time.  The Veteran was only enrolled for 16 clock hours per week for the period of January 13, 2014, to May 9, 2014.  As such, the Veteran was denied VRAP benefits for his last period of enrollment.

The VRAP was a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President.  VRAP offered up to 12 months of training assistance to unemployed veterans.  Participants were able to pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and was designed to provide training for a high-demand occupations.  VRAP § 211(b).

Participants were required to attend full-time in order to receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program.  Participants did not receive benefits for any time period during which the training drops below full-time.  Participants were required to be enrolled in a VA approved program of education offered by a community college or technical school.  The program had to lead to an associate degree, non-college degree, or a certificate, and train the Veteran for a high demand occupation.  VRAP § 211(b). 

Full-time enrollment in a trade or technical course that included shop practice as an integral part of a program not leading to a standard college degree consisted of 22 clock hours per week (exclusive of supervised study) with not more than 2 1/2 hours rest period allowance.  38 C.F.R. § 21.4270(a)(1)(A).

However, when the institution certifies that all students enrolled for a minimum of 12 or 13 semester hours or the equivalent are charged full-time tuition, or considered full time for other administrative purposes, such minimum hours will establish the criteria for full-time measurement and such minimum hours will be considered full-time.  38 C.F.R. § 21.4270(c) Note 2.

Here, it is clear that the Veteran was enrolled for courses for the period of January 13, 2014, to May 9, 2014, as shown by the certification from Florida State College prior to the commencement of the semester.  The Veteran testified at his August 2017 Board hearing that he finished the requirements for his certificate, but did not receive it until 2 years later due to non-payment of the tuition for that period.  However, there is no documentation associated with the claims file showing the exact tuition amount paid by the Veteran for that semester or any previous semester, nor is there any documentation from Florida State College indicating the price of full-time tuition for the Air Conditioning Refrigeration, and Heating program.  

Because such documentation may show whether the Veteran was charged full time tuition for the period from January 13, 2014, to May 9, 2014 and, therefore, that he was entitled to full-time status consideration and payment under the VRAP, the Board finds that an attempt to obtain such information is highly relevant to the proper adjudication of the Veteran's claim.  As such, the Veteran's claim should be returned to the AOJ so that such development may be conducted to attempt to obtain all receipts of the Veteran's program of study in the Air Conditioning Refrigeration, and Heating program at Florida State College from January 2013 to May 2014.  Additionally, the AOJ should attempt to obtain documentation from Florida State College regarding their tuition schedules for full time enrollment in the Air Conditioning Refrigeration, and Heating program for the time period in question.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should attempt to obtain all receipts of the Veteran's program of study in the Air Conditioning Refrigeration, and Heating program at Florida State College from January 2013 to May 2014.  

2. Additionally, the AOJ should attempt to obtain documentation from Florida State College regarding their tuition schedules for full-time enrollment in the Air Conditioning Refrigeration, and Heating program from January 2013 to May 2014.

3. Review all evidence received since the last prior adjudication and readjudicate accordingly.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




